          Case 1:19-cv-11235-LTS Document 88 Filed 03/22/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                      CIVIL ACTION NO. 19-cv-11235


 SHAWN T. MCCLINTON
                  Plaintiff.
 v.

 LEIGHTON FACEY
                           Defendant.


 DEFENDANT LEIGHTON FACEY’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                      SUMMARY JUDGMENT


       Defendant, Leighton Facey (“Facey”), hereby opposes Plaintiff, Shawn T. McClinton’s

(“Plaintiff”), motion for summary judgment [ECF No. 82]. Facey opposes Plaintiff’s motion for

all of the reasons set forth in Facey’s motion for summary judgment and accompanying

memorandum of law, filed on March 19, 2021 and incorporated by reference [ECF Nos. 86-87].

       By way of summary, though, Facey submits the following:

       Plaintiff’s negligence claims (Counts 1, 2, and 4) must be dismissed because Facey is

immune from liability pursuant to the Massachusetts Tort Claims Act (G. L. c. 258). Plaintiff’s

constitutional claims and intentional infliction of emotional distress claims (Counts 3, 5, 6, 7, and

8) must be dismissed because there is no evidence that Plaintiff had objectively serious medical

needs or that Facey was deliberately indifferent to them. Finally, Plaintiff’s “Massachusetts

Declaration of Rights” claim (Count 9) must be dismissed because no such cause of action exists.

       In further support of this opposition, Facey respectfully refers the Court to his motion for

summary judgment and accompanying memorandum of law [ECF Nos. 86-87].
          Case 1:19-cv-11235-LTS Document 88 Filed 03/22/21 Page 2 of 2




       WHEREFORE, for the reasons set forth above, and for those discussed in his memorandum

of law in support of his motion or summary judgment [ECF No. 87], Facey hereby requests that

Plaintiff’s motion for summary judgment be denied.


                                                 Respectfully submitted,

                                                 DEFENDANT, LEIGHTON FACEY

                                                 By his attorneys:

                                                 Henry C. Luthin
                                                 Corporation Counsel



                                                 /s/ Nicole M. O’Connor
                                                 Nicole M. O’Connor (BBO#675535)
                                                 Senior Assistant Corporation Counsel
                                                 City of Boston Law Department
                                                 City Hall, Room 615
                                                 Boston, MA 02201
                                                 (617) 635-4039
                                                 Nicole.OConnor@boston.gov




                                 CERTIFICATE OF SERVICE

        I, Nicole M. O’Connor, hereby certify that a true copy of the above document was served
upon all registered participants via this court’s electronic filing system and upon all those non-
registered participants by mailing a copy of same via first class mail to the address listed below on
March 22, 2021:

Shawn T. McClinton
Suffolk County South Bay House of Corrections
20 Bradston Street
Boston, MA 02118

                                                      /s/ Nicole M. O’Connor
                                                      Nicole M. O’Connor




                                                 2
